                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC RAMIREZ,                               :
          Plaintiff,                        :
                                            :
       v.                                   :         CIVIL ACTION NO. 18-1875
                                            :
LEHIGH COUNTY COURT, et al.,                :
          Defendants.                       :

                                           ORDER

       AND NOW, this 5th        day of March, 2019, upon consideration of all pending motions

in this matter, it is hereby ORDERED as follows:

       1. The Motion to Dismiss Plaintiff’s Complaint filed by Lehigh County Court and the

Honorable Brian Johnson (Docket No. 13), is GRANTED, and Plaintiff’s Complaint is

DISMISSED with prejudice as to Defendants Lehigh County Court and the Honorable Brian

Johnson. Plaintiff’s Complaint is DISMISSED without prejudice as to Defendant Jaclyn

Bonstingl;

       2. Plaintiff’s Motions for Orders (Docket Nos. 9, 10, 11 and 12) are DENIED as moot;

and

       3. The Clerk of Court shall close this case.

                                                           BY THE COURT:



                                                           s/s Jeffrey L. Schmehl
                                                           JEFFREY L. SCHMEHL, J.
